DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Response to Amendment
The Amendment filed July 12, 2022 has been entered. 
Claims 5-6 have been added.
Claims 1-6 are pending in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,767,998 B2, including the limitations of claim 1 from which it depends. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 2 of U.S. Patent No. 10,767,998 B2. Specifically, the claimed “device” as recited in claim 1, including its features, are repeated in claim 2 of U.S. Patent No. 10,767,998 B2 (including the limitations of claim 1 from which it depends). Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,767,998 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,767,998 B2, including the limitations of claim 1 from which it depends. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,767,998 B2. Specifically, the claimed “device” as recited in claim 2, including its features, are repeated in claim 2 of U.S. Patent No. 10,767,998 B2 (including the limitations of claim 1 from which it depends). Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,767,998 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are included in the limitations of claims 2 and 3 of U.S. Patent No. 10,767,998 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the device to be an external memory interface comprising a memory that is coupled to the data physical connector, because this combination is merely a known hardware configuration that is recited in both claims. And does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 10,767,998 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being obvious over claim 2 in view of claim 3 of U.S. Patent No. 10,767,998 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are included in the limitations of claims 2 and 4 of U.S. Patent No. 10,767,998 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the device to be an external memory interface comprising a memory that is coupled to the data physical connector as a package-on-package configuration, because this combination is merely a known hardware configuration that is recited in both claims. And does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 4 of U.S. Patent No. 10,767,998 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being obvious over claim 2 in view of claim 4 of U.S. Patent No. 10,767,998 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are included in the limitations of claims 2 and 3 of U.S. Patent No. 10,767,998 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the device to be an external memory interface comprising a memory that is coupled to the data physical connector, because this combination is merely a known hardware configuration that is recited in both claims. And does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 10,767,998 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being obvious over claim 2 in view of claim 3 of U.S. Patent No. 10,767,998 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,767,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are included in the limitations of claims 2 and 4 of U.S. Patent No. 10,767,998 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed for the device to be an external memory interface comprising a memory that is coupled to the data physical connector as a package-on-package configuration, because this combination is merely a known hardware configuration that is recited in both claims. And does no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 4 of U.S. Patent No. 10,767,998 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). The Examiner further finds that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being obvious over claim 2 in view of claim 4 of U.S. Patent No. 10,767,998 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perego (U.S. Patent Application Publication No. 2012/0182821 A1), hereinafter referred to as Perego.

Regarding claim 1, Perego discloses: A device (memory system 100) comprising: 
processing circuitry (Fig. 5: router 500) with a first terminal (Fig. 5: 32-bit ECC input ECC[31:0]) and a second terminal (Fig. 5: 256-bit data input DQ[255:0]); 
error code correction (ECC) bus coupled to the first terminal of the processing circuitry (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0].); 
data bus coupled to the second terminal of the processing circuitry (Fig. 5: the wire transferring the 256-bit data input DQ[255:0].); 
an ECC physical connector having an input coupled to the ECC bus (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0] being inputted into ECC router 514.); 
a multiplexer (MUX 504) having a first input, a second input, and an output, the first input of the multiplexer coupled to the input of the ECC physical connector (Fig. 5: ECC router 514 outputting ECC WD[255:0] into input “0” of MUX 504.), and the second input of the multiplexer coupled to the data bus (Fig. 5: 256-bit data input DQ[255:0] being inputted into input “1” of MUX 504.); and 
a data physical connector having an input coupled to the output of the multiplexer (Fig. 5: 256-bit wide datapath 512 coupled from MUX 504 to column I/O 406.);
wherein the device is an external memory interface (The Examiner notes the claimed “external memory interface” is not defined in the Specification nor is it limited to a particular configuration. Accordingly, the Examiner finds the memory system 100 comprising memory banks being interfaced with an external controller 102 as disclosed in Perego teaches the claimed “wherein the device is an external memory interface.”).

Regarding claim 3, Perego discloses: The device of claim 3 wherein the circuit further comprises a memory having an input ((Fig. 5: memory bank 402 having column I/O 406); and the data physical connector has an output that is coupled to the input of the memory (Fig. 5: 256-bit wide datapath 512 coupled from MUX 504 to column I/O 406.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perego (U.S. Patent Application Publication No. 2012/0182821 A1), hereinafter referred to as Perego in view of Kong et al. (U.S. Patent Application Publication No. 2012/0290901 A1), hereinafter referred to as Kong.

Regarding claim 4, Perego discloses the limitations of claim 3, but does not explicitly disclose: The device of claim 3 wherein the memory is connected as a package-on-package configuration (Paragraph [0016]: “In some embodiments, these separate IC chips can be included in the same package using a through-silicon via (TSV) or other packaging techniques.”).
Kong in an analogous art teaches: The device of claim 3 wherein the memory is connected as a package-on-package configuration (Paragraph [0083]: “In exemplary embodiments of the present general inventive concept, a memory device 100 or a memory system 1000 may be packed by various types of packages such as PoP (Package on Package), Ball grid arrays(BGAs), Chip scale packages(CSPs), Plastic Leaded Chip Carrier(PLCC), Plastic Dual In-Line Package(PDI2P), Die in Waffle Pack, Die in Wafer Form, Chip On Board(COB), Ceramic Dual In-Line Package(CERDIP), Plastic Metric Quad Flat Pack(MQFP), Thin Quad Flatpack(TQFP), Small Outline(SOIC), Shrink Small Outline Package(SSOP), Thin Small Outline(TSOP), Thin Quad Flatpack(TQFP), System In Package(SIP), Multi Chip Package(MCP), Wafer-level Fabricated Package(WFP), Wafer-Level Processed Stack Package(WSP), and the like.”).
The Examiner finds it would have been obvious to one having ordinary skill in the art at the time the invention was filed to pack the memory bank 402 of Perego as a PoP (Package on Package) configuration as taught in Kong, because this modification is merely a difference of a memory configuration that does no more than perform the same known processes and yield same predictable results as disclosed in Perego. The Examiner further finds the potential for packaging the memory in different configurations was taught in Perego’s statement that “other packaging techniques” could be utilized in the memory system 100 of Perego. See Perego ¶ 16. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in Perego.

Allowable Subject Matter
Claims 2 and 5-6 would be allowable if the Applicant overcomes the nonstatutory double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 2, Perego (U.S. Patent Application Publication No. 2012/0182821 A1) discloses: A device (memory system 100) comprising: 
processing circuitry (Fig. 5: router 500) with a first terminal (Fig. 5: 32-bit ECC input ECC[31:0]) and a second terminal (Fig. 5: 256-bit data input DQ[255:0]); 
error code correction (ECC) bus coupled to the first terminal of the processing circuitry (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0].); 
data bus coupled to the second terminal of the processing circuitry (Fig. 5: the wire transferring the 256-bit data input DQ[255:0].); 
an ECC physical connector having an input coupled to the ECC bus (Fig. 5: the wire transferring the 32-bit ECC input ECC[31:0] being inputted into ECC router 514.); 
a multiplexer (MUX 504) having a first input, a second input, and an output, the first input of the multiplexer coupled to the input of the ECC physical connector (Fig. 5: ECC router 514 outputting ECC WD[255:0] into input “0” of MUX 504.), and the second input of the multiplexer coupled to the data bus (Fig. 5: 256-bit data input DQ[255:0] being inputted into input “1” of MUX 504.); and 
a data physical connector having an input coupled to the output of the multiplexer (Fig. 5: 256-bit wide datapath 512 coupled from MUX 504 to column I/O 406.);
wherein the device is an external memory interface (The Examiner notes the claimed “external memory interface” is not defined in the Specification nor is it limited to a particular configuration. Accordingly, the Examiner finds the memory system 100 comprising memory banks being interfaced with an external controller 102 as disclosed in Perego teaches the claimed “wherein the device is an external memory interface.”).
	However, the Examiner finds Arne does not teach or suggest the claimed “device comprising: processing circuitry with a first terminal and a second terminal; error code correction (ECC) bus coupled to the first terminal of the processing circuitry; data bus coupled to the second terminal of the processing circuitry; an ECC physical connector having an input coupled to the ECC bus; a multiplexer having a first input, a second input, and an output, the first input of the multiplexer coupled to the input of the ECC physical connector, and the second input of the multiplexer coupled to the data bus; and a data physical connector having an input coupled to the output of the multiplexer; wherein the device is an external memory interface EMIF2.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  
	Claims 5-6 are also allowable due to their dependency on an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112